      Case 4:08-cr-00060-AW-MAF Document 71 Filed 08/04/20 Page 1 of 1


           IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

UNITED STATES OF AMERICA,

v.                                          CASE NO. 4:08-cr-60-MW-MAF
                                                     4:09-cr-71-MW-MAF

STEVEN KRPATA
______________________________/

                     TEMPORARY DETENTION ORDER

      Defendant came before the Court on August 4, 2020, in the Gainesville

Division, pursuant to an arrest warrant issued in accordance with the Petition

for Warrant or Summons for Offender Under Supervision. Defendant has

requested a preliminary and detention hearing pursuant to Federal Rules of

Criminal Procedure 32.1(a)(6) and (b)(1) and the Bail Reform Act of 1984, 18

U.S.C. § 31413. The United States Marshal will transfer Defendant to the

Tallahassee Division without delay, and a preliminary and detention hearing

will be scheduled before Magistrate Judge Martin A. Fitzpatrick at the U.S.

Courthouse, 111 N. Adams St., Tallahassee, Fla. Pending the hearing,

Defendant is to be detained in the custody of the United States Marshal or any

other authorized officer.

      DONE AND ORDERED this 4th day of August 2020.

                                         s/ Gary R. Jones
                                         GARY R. JONES
                                         United States Magistrate Judge
